Gilbert, J.,
concurring specially, and dissenting in part.
1. I concur in the ruling in headnote 1, because the act of 1925 purports to amend Park’s Code but does not mention or undertake to amend the oifieial Code or any act of the General Assembly. I dó not wish to be committed to the view that an act to amend a private publication, even one of so concededly excellent a character as that mentioned, will amount to an amendment of the law of Georgia. It seems to me that a number of similar publications *349might be mentioned, an effort to amend any of which would indicate conclusive reasons why such an act would amount to - a nullity.
2, 3. I concur in the rulings made in the second and third headnotes.
4, 5.Executors and Administrators, 24 C. J. p. 962, n. 25. I am of the opinion that the language used in the constitution, providing a tax fpnd “for support of the schools,” should be construed to include the purchasing or constructing of school buildings and grounds and all other property necessary for maintenance and support of schools. It seems to me that a limit to the tax which may be imposed by a school district is found in our constitution, paragraph 1, section 4, article 8, as amended in 1920. Ga. Laws 1919, p. 66. That provision of the constitution, after providing for a tax levy in counties and municipal corporations, is: “An additional levy to that already allowed, not to exceed five mills [italics mine], shall be permissible in . . school districts on a two-thirds vote of those voting.” I agree that paragraph 1, section 7, article 7 (Civil Code of 1910, § 6563) does not provide a limitation on the amount of such taxation. It merely provides for the creation of the debt. But the constitution (Civil Code of 1910, § 6564) provides that before such bonded indebtedness under the constitution shall be incurred there must be provision for the assessment and collection of a tax to pay principal and interest on the same. This means, of course, before the bonds are issued. Oliver v. Elberton, 124 Ga. 64 (52 S. E. 15). Thus we see that the framers of the constitution undertook to make certain that a tax would be levied to pay off bonded indebtedness before any bonds could find their way into the hands of purchasers. In each case whether provision for the tax can be made depends in turn on the constitution. If provision for the required tax ,can not be made within the limitation of the constitution, then the bonds dependent upon the tax levy can not be issued. “No tax can be levied in a local school district unless authorized by popular vote as provided by the amendment to the constitution, ratified November 2, 1920 (Acts 1919, p. 66).” Powell v. Hall Hdw. Co., 156 Ga. 614 (1a) (119 S. E. 595); McMillan v. Tucker, 154 Ga. 154, at p. 170 (113 S. E. 391); Jennings v. New Bronwood School Dist., 156 Ga. 15 (2) (supra); Brown v. Martin, 162 Ga. 172, at p. 178 (132 S. E. 896). In the case of Lindsey v. Wall, 149 *350Ga. 617 (101 S. E. 537), no constitutional question was involved. The court expressly so stated.
6, 7, I concur in the rulings made in the sixth and seventh headnotes, upon which the judgment is reversed.